                           IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF UTAH


    KIRSTEN TYRREL, an individual,                         MEMORANDUM DECISION AND
                                                           ORDER DENYING MOTION TO
                            Plaintiff,                     DISMISS AND ALTERNATIVE
                                                           MOTION TO STAY AND COMPEL
    v.                                                     ARBITRATION
    MASKCARA INDUSTRIES, INC., a Utah                      Case No. 4:19-cv-00089-DN-PK
    Corporation,
                                                           District Judge David Nuffer
                            Defendant.
                                                           Magistrate Judge Paul Kohler


         Defendant Maskcara Industries, Inc. (“Maskcara”), has filed a motion to dismiss

(“Motion”) 1 on the basis of a forum-selection provision in the parties’ contract, or alternatively to

stay the proceedings here while the parties pursue arbitration required under another clause in the

contract. Plaintiff Kirsten Tyrrel (“Tyrrel”) disputes Maskcara’s interpretation of the forum-

selection provision and argues that the arbitration provision cannot be invoked due to an

unsatisfied condition precedent — or has been waived. As explained below, the Motion is

DENIED. The action will not be dismissed or stayed for arbitration.




1
  Motion to Dismiss or, in the Alternative, to Stay and Compel Arbitration Under the Federal Arbitration Act, docket
no. 8, filed November 20, 2019; Memorandum in Opposition to Motion to Dismiss or, in the Alternative, to Stay and
Compel Arbitration Under the Federal Arbitration Act (“Opposition”), docket no. 11, filed December 4, 2019;
Declaration of Jessica P. Wilde (“Wilde Declaration”), docket no. 12, filed December 4, 2019; Reply Memorandum
in Support of the Motion to Dismiss or, in the Alternative, to Stay and Compel Arbitration Under the Federal
Arbitration Act (“Reply”), docket no. 14, filed December 20, 2019; Declaration of DJ Poyfair (“Poyfair
Declaration”), docket no. 14-1, filed December 20, 2019; Declaration of Nick Killpack (“Killpack Declaration”),
docket no. 14-2, filed December 20, 2019. Oral argument is determined to be unnecessary, and the matter will be
decided under DUCivR 7-1(f) based on the parties’ written submissions.
BACKGROUND .............................................................................................................................2
DISCUSSION ..................................................................................................................................7
           I.         The Motion to Dismiss is Denied ............................................................................7
           II.        The Motion to Stay Pending Arbitration is Denied ............................................... 11
ORDER ..........................................................................................................................................14


                                                           BACKGROUND

           Except as noted, the following facts are undisputed:

           1.         Maskcara is a company based in St. George, Utah. 2 According to the Complaint,

“Maskcara is a ‘network marketing’ or multi-level marketing company that markets a variety of

beauty products, including eye, facial, and skin products.” 3 Tyrell alleges that she was a

successful distributor for Maskcara, 4 but that Maskcara has wrongfully suspended her and denied

her commissions based on false pretenses. 5

           2.         Tyrrel concedes that “Maskcara’s Policies and Procedures [i.e., the Agreement]

and Maskcara’s Compensation Plan, together with any application she may have signed when

she joined Maskcara, constitute a contract between the parties.” 6

           3.         Under the Agreement, Tyrrel agreed that “[j]urisdiction and venue of any matter

not subject to arbitration shall reside exclusively in Washington County, State of Utah.” 7

           4.         Under the Agreement, Tyrrel also agreed that any dispute with Maskcara arising



2
    Motion, supra note 1, ¶1; Opposition, supra note 1, at 3.
3
    Complaint, ¶6, docket no. 2, filed October 30, 2019.
4
    Id. ¶32,
5
    Id. ¶¶71-76.
6
 Motion, supra note 1, ¶1 (quoting Complaint, supra note 3, ¶126, and citing Motion, Exhibit A (“Agreement”),
docket no. 8-1, filed November 20, 2019); Opposition, supra note 1, at 3.
7
    Motion, supra note 1, ¶3 (quoting Agreement, supra note 6, at MB00008); Opposition, supra note 1, at 3.



                                                                                                                                                2
from or related to the Agreement would be resolved through mandatory mediation and

arbitration:

           Dispute Resolution. For claims seeking $10,000.00 or more that arise from or
           relate to the Agreement, prior to filing as set forth below, the parties shall meet in
           good faith and attempt to resolve such dispute through confidential non-binding
           mediation. One individual who is mutually acceptable to the parties shall be
           appointed as mediator. If the Parties cannot agree on a mediator, the complaining
           party shall request a mediator be appointed by the American Arbitration
           Association (“AAA”). The mediation shall occur within 60 days from the date on
           which the mediator is appointed. . . . . Mediation shall be held in Utah and shall
           last no more than two business days.

           Except as otherwise provided in the Agreement, any controversy or claim arising
           out of or relating to the Agreement, or the breach thereof, shall be settled through
           confidential arbitration. The Parties waive rights to trial by jury or to any court.
           This arbitration provision applies to claims that were not successfully resolved
           through the foregoing mediation process . . . . The arbitration shall be filed with,
           and administered by, the American Arbitration Association in accordance with the
           AAA’s Commercial Arbitration Rules and Mediation Procedures . . . . The Federal
           Arbitration Act shall govern all matters relating to arbitration. The law of the State
           of Utah, without regard to principles of conflicts of laws, shall govern all other
           matters relating to or arising from the Agreement. 8

           5.       In this action, Tyrrel asserts the following claims against Maskcara: Intentional

Interference with Existing and Potential Economic Relations; Breach of Contract; Breach of

Covenant of Good Faith and Fair Dealing; and Injunctive Relief. 9

           6.       All of Tyrrel’s claims against Maskcara arise out of or relate to the Agreement. 10



8
  Motion, supra note 1, ¶4 (quoting Agreement, supra note 6, at MB00007). In response to this fact paragraph,
Tyrrel acknowledges that “Maskcara has correctly cited to the [Agreement], but Plaintiff qualifies the introductory
sentence by stating that the requirement to resolve disputes through arbitration is conditioned upon a mediation that
would take place within 60 days after a mediator is appointed by AAA. Further, Maskcara’s right to arbitration under
the Policies and Procedures can be waived, as argued below.” Opposition, supra note 1, at 3 (citation omitted). This
fact paragraph is undisputed.
9
    Motion, supra note 1, ¶5 (citing Complaint, supra note 3); Opposition, supra note 1, at 3.
10
  Motion, supra note 1, ¶6 (citing and quoting Complaint, supra note 3, ¶¶120 (“Moreover, Maskcara’s
stonewalling and delaying in meeting its obligations under the Dispute Resolution procedures in the Policies and
Procedures are contrary to industry standards, constitute a violation of Maskcara’s common law duty of good faith
and fair dealing and amount to an intentional breach of Maskcara’s agreement with [Tyrrel].”); 126 (“Maskcara’s
Policies and Procedures and Maskcara’s Compensation Plan, together with any application she may have signed



                                                                                                                    3
           7.        In early June 2019, Tyrrel received a letter dated May 31, 2019, informing her that

she was suspended from her Maskcara business. 11 Within a few weeks, on June 19, 2019, Tyrrel

sent a letter formally demanding a mediation under the Agreement (and proposing Brent

Manning or Mark James as potential mediators). 12

           8.        The parties dispute whether Maskcara “meaningfully engage[d]” with Tyrrel, or

had reasonable time to do so, in the mediator selection process prior to June 28, 2019, when

Tyrrel initiated a mediation through AAA. 13

           9.        Maskcara did not meet AAA’s deadline to submit Maskcara’s preference for

mediators, to the AAA Case Administrator. 14



when she joined Makscara, constitute a contract between the parties (the ‘Contract’).”), 136 (“In addition to the
express terms of the Contract, the Contract contains an implied covenant of good faith and fair dealing such that the
parties promised not to do anything to injure the other party’s right to receive the benefit of the Contract.”), 147-149
(requesting injunctive relief to reinstate Tyrrel under the Agreement)). In response to this fact paragraph, Tyrrel
states that her “claim for intentional interference with existing and potential economic relations does not arise out of
the parties’ agreement, but it most likely relates to the parties’ agreement.” Opposition, supra note 1, at 3. This fact
paragraph is undisputed.
11
     Opposition, supra note 1, ¶5; Reply, supra note 1, at 2.
12
     Opposition, supra note 1, ¶6; Wilde Declaration, supra note 1, Exhibit A at 3; Reply, supra note 1, at 2.
13
   Opposition, supra note 1, ¶¶7-8; Reply, supra note 1, at 3. Maskcara does not deny the facts set forth in the
declaration of Tyrrel’s counsel (Ms. Wilde) regarding what transpired during this period, including its failure to
respond to certain emails regarding, among other things, moving forward with mediation. Wilde Declaration, supra
note 1, ¶¶4-12. As Maskcara points out, however, “only nine days” passed between Tyrrel’s initial letter demanding
mediation on June 19, 2019, and her application for a mediator from AAA on June 28, 2019. Reply, supra note 1, at
3.
14
   Opposition, supra note 1, ¶9; Reply, supra note 1, at 3. Maskcara appears to take issue with this, id., but the
underlying facts set forth in the Wilde Declaration, supra note 1, are undisputed. “On July 2, 2019, the Case
Administrator for the mediation (assigned Case 01-19-0002-0361) emailed [Ms. Wilde] and [Mr. Poyfair] with a list
of five potential mediators and to select the order of preference (numerical rankings of mediators based on
preference) on or before July 9, 2019.” Id., ¶13 & Exhibit G. The email stated that “[i]f the AAA does not receive
your list on or before July 9, 2019, all names on the list will be deemed acceptable and the AAA may appoint a
mediator . . . .” Id., Exhibit G at 2. Within 30 minutes of this email, Mr. Poyfair responded that his “family [was] on
a scuba diving vacation in the Caribbean for the next 10 days or so,” that he “ha[d] limited access to [his] cell,” and
that the parties would “need to pick this up when [he] return[ed].” Id., Exhibit H; Reply, supra note 1, at 3. Tyrrel
“submitted her ranking list of mediators” on July 9, 2019. Wilde Declaration, supra note 1, ¶15 & Exhibit I. On July
15, 2019, AAA emailed Mr. Poyfair, saying that it had “not received [Maskcara’s] mediator selections for this
matter. Please submit by end of day today for them to be considered.” Id., ¶17 & Exhibit J. About an hour later, Mr.
Poyfair responded: “Sorry. As opposing counsel knows, our family is and has been out of the country until this
Friday. We will respond by the following Monday, July 22.” Id., ¶18 & Exhibit K. On July 16, 2017, Mr. Poyfair



                                                                                                                       4
         10.      AAA appointed James Holbrook as mediator on July 23, 2019. Both before and

after that occurred, Maskcara indicated a willingness to engage Brent Manning as mediator (who

was not on the AAA list of mediators provided by AAA and whom Maskcara had initially not

agreed to use, although Tyrrel suggested him). 15

         11.      The parties did not ultimately agree to a non-AAA mediator and Maskcara did not

respond to a July 26, 2019 email in which Tyrrel’s counsel asked when Maskcara would be

available to mediate. The same email suggested that Maskcara had been “stonewall[ing]”

Tyrrel’s attempts “to schedule a mediation . . . .” 16

         12.      Subsequently, Maskcara was unable to assure its participation in the pre-

mediation scheduling conference set for August 14, 2019, which was reset for August 27, 2019.

Maskcara then failed to provide available dates for a mediation at that scheduling conference, or




called and left [Ms. Wilde] a voicemail message. He said that Maskcara was willing to use Brent Manning as a
mediator . . . .” Id., ¶19. After “learn[ing] that [Mr. Manning] was available on August 12, 2019,” Ms. Wilde emailed
Mr. Poyfair on July 17, 2019, asking if that would work for Maskcara. Id., ¶21 & Exhibit L. He replied, “Hope so.
Clients are out of town. I’ll ping you when we’re in the US.” Id., ¶21 & Exhibit L. On July 22, 2019, “[h]aving not
heard back from [Mr. Poyfair],” Ms. Wilde emailed AAA, stating that mediator selections were due “almost two
weeks” earlier, and requesting that a mediator “be selected today . . . .” Id., ¶¶22-23 & Exhibit M. Maskcara says
that Ms. Wilde sent this email “[a]t 8:18 AM” on “the day Mr. Poyfair originally indicated he would be available to
discuss potential dates for mediation.” Reply, supra note 1, at 3. Maskcara’s point here is not clear. While Maskcara
appears to fault Ms. Wilde for requesting that AAA appoint a mediator on the morning of the day Mr. Poyfair had
said he would respond regarding Maskcara’s preference, Maskcara has not explained why Ms. Wilde’s action should
be viewed as improper. It was, after all, the day Mr. Poyfair had set for his own response. Thus, it appears Ms. Wilde
was simply asking AAA to enforce the deadline Maskcara had given itself for responding with its mediator
preference. Maskcara does not claim to have met that deadline, or to have been prevented from doing so.
15
  Opposition, supra note 1, ¶10; Reply, supra note 1, at 4. In her statement of facts, Tyrrel suggests that it was only
after Mr. Holbrook’s appointment that Maskcara indicated it was willing to engage Mr. Manning. Id. However,
Tyrrel’s own evidence shows that Maskcara did so as early as July 16, 2019. Wilde Declaration, supra note 1, ¶19.
16
  Opposition, supra note 1, ¶11. Maskcara emphasizes that this email was sent only nine days after Tyrrel first
proposed a date for mediation, and after counsel had a phone conversation that Mr. Poyfair believed had resulted in
the parties agreeing to Mr. Holbrook as a mediator. Reply, supra note 1, at 4.



                                                                                                                          5
until September 3, 2019 (which was six days past the August 28, 2019 deadline set by the

mediator for doing so). 17

           13.      A mediation was scheduled for October 22, 2019. This date is 91 days after the

mediator was appointed by AAA. On October 18, 2019, Maskara’s counsel emailed that his

mother had just had a stroke the night before and that he would “need to be with her over the

next few days”; that the scheduled mediation would therefore need to be “postpone[d]”; and that

Maskcara would “like to reset as soon as possible.” 18 When Tyrrel’s counsel objected, saying that

Tyrrel “would like to proceed with the mediation scheduled for [October 22, 2019],” Maskcara’s

counsel replied that Maskcara was “available for the mediation on November 4th and if that date

doesn’t work, we are willing to look at another that does.” 19

           14.      Following this exchange, Mr. Holbrook wrote counsel an email stating as follows:

           Dear Counsel:

           It appears to me that Maskcara has waived the mediation provision in its Policies
           and Procedures. The Dispute Resolution provision states in part: “The mediation
           shall occur within 60 days from the date on which the mediator is appointed.” I
           was appointed as the mediator by the AAA on July 28, 2019, which means the
           mediation should have occurred on or before September 26, 2019. It appears that
           under the Parties’ agreement, I no longer have authority to act as the mediator
           after September 26, 2019. It appears that Maskcara has waived a condition
           precedent to arbitration and, therefore, the mediation set for Tuesday, October 22,
           2019, should be vacated. It appears Ms. Tyrrel now can proceed to file a Demand
           for Arbitration with the Association and proceed to arbitration.

           Please give me your thoughts as soon as possible.

           Jim Holbrook 20


17
   Opposition, supra note 1, ¶12; Wilde Declaration, supra note 1, ¶¶28-39. Maskcara emphasizes its participation in
the August 27, 2019 scheduling conference, the preparations it made for mediation, and the parties’ agreement to an
October 22, 2019 mediation. Reply, supra note 1, at 5; Poyfair Declaration, supra note 1, ¶¶11-13.
18
     Opposition, supra note 1, ¶13; Wilde Declaration, supra note 1, ¶¶40-42 & Exhibit BB; Reply, supra note 1, at 5.
19
     Wilde Declaration, supra note 1, ¶42 & Exhibit BB; Reply, supra note 1, at 5.
20
     Opposition, supra note 1, ¶14; Wilde Declaration, supra note 1, ¶¶44 & Exhibit CC; Reply, supra note 1, at 2.



                                                                                                                        6
           15.      In reply, Tyrrel “agree[d] that the Dispute Resolution provision ha[d] been waived

and that the October 22nd mediation should be vacated.” 21

                                                    DISCUSSION

                                      I.     The Motion to Dismiss is Denied

           Maskcara argues that this action should be dismissed on forum non conveniens grounds.

“A valid forum-selection clause should be given controlling weight in all but the most

exceptional cases.” 22 “[W]hen venue is specified, such as when the parties designate a particular

county or tribunal, and the designation is accompanied by mandatory or obligatory language, a

forum selection clause will be enforced as mandatory.” 23

           Here, the forum selection provision provides: “[j]urisdiction and venue of any matter not

subject to arbitration shall reside exclusively in Washington County, State of Utah.” 24 Maskcara

argues that this “clause is essentially identical to the clause at issue in [Excell, Inc. v. Sterling

Boiler & Mech., Inc.,] 25—and both [the Excell and Agreement] clauses provide for a mandatory

forum in state court.” 26 The Excell court held that a provision stating that “[j]urisdiction shall be

in the State of Colorado, and venue shall lie in the County of El Paso, Colorado” was

“mandatory and require[d] that any breach of contract action be brought and litigated in the




21
     Wilde Declaration, supra note 1, ¶45 & Exhibit DD.
22
  Kelvion, Inc. v. PetroChina Canada Ltd., 918 F.3d 1088, 1091 (10th Cir. 2019) (citation and quotation marks
omitted).
23
     Am. Soda, LLP v. U.S. Filter Wastewater Grp., Inc., 428 F.3d 921, 927 (10th Cir. 2005) (citation omitted).
24
     Agreement, supra note 6, at MB00008.
25
     106 F.3d 318 (10th Cir. 1997).
26
     Motion, supra note 1, at 5.



                                                                                                                  7
District Court of El Paso County, Colorado.” 27 The court rejected the argument that the provision

would also extend to the “federal district court that sits in El Paso County,” reasoning as follows:

            For federal court purposes, venue is not stated in terms of ‘counties.’ Rather, it is
            stated in terms of ‘judicial districts.’ See 28 U.S.C. § 1391. Because the language
            of the clause refers only to a specific county and not to a specific judicial district,
            we conclude venue is intended to lie only in state district court. 28

            As Tyrrel has emphasized, however, the provision here “does not specify whether venue

lies in federal or state court,” but “merely provides that venue shall be in Washington County.” 29

Tyrrel asserts that “if a contract’s forum-selection clause specifies a particular county, venue may

be proper in both federal and state court.” 30 Applying this rule here, Tyrrel concludes that “venue

is proper because this case is assigned to the Southern Region of the Central District of Utah, and

venue for Southern Region cases are within Washington County because there is a federal

courthouse in St. George, Utah.” 31 St. George is in Washington County. Tyrrel supports this

argument by discussing some Tenth Circuit district court opinions and cases from other

circuits. 32 In a footnote at the conclusion of this discussion, Tyrrel contrasts her preferred case

law with Excell and argues that Excell is “flawed:”

            Several courts have rejected the rule applied in Excell. See Cusano [v. General RV
            Center, Case No. 2:18-cv-581], 2019 WL 575899 [(D. Utah Feb. 12, 2019)]; Fed.
            Gasohol [Corp. v. Total Phone Mgt., Case No. 98–1176–WEB], 24 F. Supp.2d
            1149, 1151 [(D. Kan. 1998)] (the District of Kansas did not follow the Tenth
            Circuit’s Excell decision). Further, this 1997 Tenth Circuit case is distinguishable.
            The applicable forum-selection clause provided that venue “shall lie in the County
            of El Paso, Colorado.” [Excell] stated that this venue provision only contemplated
            state court because “[f]or federal court purposes, venue is not stated in terms of


27
     106 F.3d at 321.
28
     Id.
29
     Opposition, supra note 1, at 7.
30
     Id. (footnote omitted).
31
     Id. (footnote omitted).
32
     Id. at 7-10.



                                                                                                       8
            ‘counties.’” [106 F.3d] at 321. “Rather, it is stated in terms of ‘judicial districts.’”
            Id. (citing 28 U.S.C. § 1391). “Because the language of the clause refers only to a
            specific county and not to a specific judicial district,” [Excell]held that “venue is
            intended to lie only in state district court.” Id. 33

            Excell held that any reference to “county” in a forum selection clause requires an action

to be brought in state court. After Excell was decided, Tenth Circuit analysis of forum selection

provisions has distinguished between language of sovereignty and language of geography. In

American Soda, decided eight years after Excell, the court explained: “If the contract language

refers to the state courts to the exclusion of the federal courts, it is a term of sovereignty. If, on

the other hand, it encompasses [a particular state’s] state courts and the federal court sitting in the

[particular state], it is a term of geography.” 34

            The provision at issue in American Soda required that disputes be resolved in “courts of

the State of Colorado,” 35 which the court said “refer[red] to sovereignty rather than

geography.” 36 Courts of the State of Colorado are Colorado State Courts, so American Soda

affirmed the district court’s order remanding the case to Colorado State Court.

            American Soda contrasted the provision it considered with the provision at issue in

Basicomputer Corp. v. Scott. 37 Basicomputer Corp. held “that a forum selection clause requiring

disputes to be brought ‘in courts in the State of Ohio’ did not exclude the federal district court for

the Northern District of Ohio, which . . . was unquestionably in Ohio[.]” 38 Under American




33
     Id. at 10-11 n.47.
34
  Am. Soda, 428 F.3d at 925 (citing LFC Lessors, Inc. v. Pac. Sewer Maint. Corp., 739 F.2d 4, 6 (1st Cir. 1984); City
of New York v. Pullman Inc., 477 F.Supp. 438, 442 (S.D.N.Y.1979)).
35
     Id. at 924 (emphasis added).
36
     Id. at 926.
37
     973 F.2d 507 (6th Cir.1992).
38
     428 F.3d at 925 n.2 (citing Basicomputer Corp., 973 F.2d at 510 (emphasis in American Soda)).



                                                                                                                   9
Soda, a clause referring to courts “of” a state is a reference to sovereignty, while a clause

referring to courts “in” a state (or by extension, a county) is a geographic reference. American

Soda referred to cases “interpreting language other than ‘courts of the State,’ including

Basicomputer Corp. 39 Those cases support Tyrrel’s view of the language in the Agreement forum

selection clause. American Soda and these cases differentiate the geographic preposition “in,”

from the possessive preposition “of,” which implies sovereignty. Under the American Soda

analysis, the Excell clause (“[j]urisdiction shall be in the State of Colorado, and venue shall lie in

the County of El Paso, Colorado”) is clearly geographical. Excell would not have been remanded

to state court under the American Soda analysis.

           The plain language of the provision at issue here places jurisdiction and venue “in

Washington County, State of Utah,” 40 which is a geographical specification, rather than

identification of a particular sovereign. In addition, the Agreement states that jurisdiction and

venue “shall reside” in Washington County. “Reside” is a geographical term. Because this

federal court sits within Washington County, venue is proper in this court as well as in state

courts in Washington County. Maskcara’s request to dismiss this action based on the forum-

selection clause is accordingly DENIED.




39
  Id. at 926 n.3 (citing Basicomputer Corp., 973 F.2d at 510 (holding that “courts in the State of Ohio” could
include the federal district court) (emphasis added); Regis Assocs. v. Rank Hotels (Mgmt.) Ltd., 894 F.2d 193, 195
(6th Cir. 1990) (holding that “Michigan Courts” could include federal courts); Carrano v. Harborside Healthcare
Corp., 199 F.R.D. 459, 462 (D. Conn.2001) (holding that the phrase “litigation ... shall be brought in Pinellas
county” could mean state or federal court in Pinellas County); City of New York v. Pullman Inc., 477 F.Supp. 438,
443 (S.D.N.Y.1979) (holding that the phrase “New York courts” could include state and federal courts in New York))
(parenthetical summaries in American Soda).
40
     Agreement, supra note 6, at MB00008 (emphasis added).



                                                                                                               10
                       II.      The Motion to Stay Pending Arbitration is Denied

           Alternatively, Maskcara asks that this action be stayed pending arbitration. As Maskcara

notes, (1) the parties agreed to arbitrate “any controversy or claim arising out of or relating to the

Agreement, or the breach thereof,” 41 and (2) this action involves only claims “arising out of or

relating to the Agreement.” 42 Maskcara invokes the Federal Arbitration Act and related case law

to support its position that the broad arbitration provision in the Agreement is binding, 43 and that

this action should be stayed pending the parties’ arbitration proceedings. 44

           In response, Tyrrel does not dispute the validity or scope of the parties’ agreement to

arbitrate, but argues that she cannot be compelled to arbitrate here for two reasons: (1) mediation

within 60 days of the mediator’s appointment is a condition precedent to arbitration that has not

been satisfied here, and (2) equitable considerations demonstrate that Maskcara has waived the

right to arbitration. It is only necessary to consider the first of these arguments.




41
  Id. at MB00007 (generally providing for the arbitration of “any controversy or claim arising out of or relating to
the Agreement, or the breach thereof”).
42
     Notes 9 and 10, supra, and accompanying text.
43
  9 U.S.C.A. § 2 (providing in part that “an agreement in writing to submit to arbitration an existing controversy
arising out of such a contract, transaction, or refusal, shall be valid, irrevocable, and enforceable, save upon such
grounds as exist at law or in equity for the revocation of any contract”).
44
   Id. § 3 (“If any suit or proceeding be brought in any of the courts of the United States upon any issue referable to
arbitration under an agreement in writing for such arbitration, the court in which such suit is pending, upon being
satisfied that the issue involved in such suit or proceeding is referable to arbitration under such an agreement, shall
on application of one of the parties stay the trial of the action until such arbitration has been had in accordance with
the terms of the agreement, providing the applicant for the stay is not in default in proceeding with such
arbitration.”); id. § 4 (providing in part as follows: “A party aggrieved by the alleged failure, neglect, or refusal of
another to arbitrate under a written agreement for arbitration may petition . . . for an order directing that such
arbitration proceed in the manner provided for in such agreement.”). “Section 3 of the FAA obliges courts to stay
litigation on matters the parties have agreed to arbitrate so long as the applicant for the stay is not in default in
proceeding with arbitration, while § 4 authorizes a court that otherwise has subject matter jurisdiction to compel
arbitration.” BOSC, Inc. v. Bd. of Cty. Commissioners of Cty. of Bernalillo, 853 F.3d 1165, 1170 (10th Cir. 2017)
(citations omitted). Notably, in connection with Tyrrel’s waiver argument discussed below, the term “‘default’ in § 3
includes ‘waiver.’” Pre-Paid Legal Servs., Inc. v. Cahill, 786 F.3d 1287, 1296 (10th Cir. 2015) (citation omitted).



                                                                                                                        11
                        Mediation Within 60 Days of the Mediator’s Appointment
                         Is an Unsatisfied Condition Precedent to Arbitration.

           The parties dispute whether good-faith mediation within 60 days of the mediator’s

appointment is a condition precedent to arbitration under the Agreement. 45 In support of her

position that this precondition was not met, Tyrrel references Maskcara’s “deliberate[] delay[s]”

in her efforts to engage in mediation, 46 and Mr. Holbrook’s observation that Maskcara had

apparently “waived a condition precedent to arbitration . . . .” 47 She argues that, because this

precondition was not satisfied, “[Tyrrel] cannot now be compelled to arbitration.” 48

           On the other hand, Maskcara emphasizes the Agreement’s statement that the “arbitration

provision applies to claims that were not successfully resolved through the foregoing mediation

process.” 49 Because none of the claims here were resolved by mediation, Maskcara asserts that




45
  To support her side of this argument, Tyrrel cites and emphasizes excerpts of the Agreement’s dispute resolution
provisions as follows:
           Dispute Resolution. For claims seeking $10,000.00 or more that arise from or relate to the
           Agreement, prior to filing as set forth below, the parties shall meet in good faith and attempt to
           resolve such dispute through confidential non-binding mediation. One individual who is mutually
           acceptable to the parties shall be appointed as mediator. If the Parties cannot agree on a mediator,
           the complaining party shall request a mediator be appointed by the American Arbitration
           Association (“AAA”). The mediation shall occur within 60 days from the date on which the
           mediator is appointed. . . . . Mediation shall be held in Utah and shall last no more than two
           business days.
           Except as otherwise provided in the Agreement, any controversy or claim arising out of or relating
           to the Agreement, or the breach thereof, shall be settled through confidential arbitration. The
           Parties waive rights to trial by jury or to any court. This arbitration provision applies to claims
           that were not successfully resolved through the foregoing mediation process as well as claims
           for less than $10,000.00 not subject to the mediation requirement.
Agreement, supra note 6, at MB00007; Opposition, supra note 1, at 12-13 (altering emphasis).
46
     Opposition, supra note 1, at 13.
47
     Wilde Declaration, supra note 1, Exhibit CC.
48
     Opposition, supra note 1, at 14.
49
     Agreement, supra note 6, at MB00007.



                                                                                                                     12
“Plaintiff’s next step was arbitration,” 50 as Mr. Holbrook suggested in the same email cited by

Tyrrel. 51

           Neither side has cited any authority to support its position, but Tyrrel is correct. The

Dispute Resolution provisions in the Agreement are mandatory:

                   . . . the parties shall meet in good faith and attempt to resolve such dispute
           through confidential non-binding mediation. . . . The mediation shall occur within
           60 days from the date on which the mediator is appointed.
                   . . . any controversy or claim arising out of or relating to the Agreement, or
           the breach thereof, shall be settled through confidential arbitration. 52

Mandatory provisions like these have been held to impose mediation as a condition precedent to

arbitration, meaning that the right to arbitration does not arise until the condition has been

satisfied. 53 The arbitration and mediation provisions are not severable but part of an integral



50
     Reply, supra note 1, at 8.
 Wilde Declaration, supra note 1, Exhibit CC (stating in part: “Ms. Tyrrel now can proceed to file a Demand for
51

Arbitration with the Association and proceed to arbitration.”).
52
     Agreement, supra note 6, at MB00007 (emphasis added).
53
  Kemiron Atl., Inc. v. Aguakem Int’l, Inc., 290 F.3d 1287, 1289-91 & 1291 n.3 (11th Cir. 2002) (per curiam) (where
contract provided, in part, that disputes “shall be mediated within fifteen (15) days after receipt of notice by either
party that the other party requests the mediation of a dispute,” and that “[i]n the event that the dispute cannot be
settled through mediation, the parties shall submit the matter to arbitration within ten (10) days after receipt of notice
by either party,” court held that mediation was a condition precedent to arbitration, and where that condition was not
satisfied because neither side had “requested mediation, the arbitration provision ha[d] not been activated and the
FAA d[id] not apply”; court further held that it was unnecessary to decide “whether [the defendant] waived its right
to arbitrate since [court] [had] found that it did not fulfill the conditions precedent to trigger arbitration under the
[a]greement”). While the Seventh Circuit reached a contrary conclusion on a similar issue, that decision was based
in part on state law that is inapplicable here. Welborn Clinic v. MedQuist, Inc., 301 F.3d 634, 637-39 (7th Cir. 2002)
(holding, based on federal presumption supporting arbitration, and on Indiana law, that contract requirement of,
among other things, good-faith negotiation of disputes was not condition precedent to arbitration; court noted that
“the purpose of [the provision] is undoubtedly to encourage successful negotiations so that neither litigation nor
arbitration will be necessary, not to prefer the courts to an arbitrator if informal discussions break down”). More
recently, other federal appellate courts have declined to resolve such disputes on the ground that certain Supreme
Court cases indicate that “arbitrators—not courts—must decide whether a condition precedent to arbitrability has
been fulfilled.” Chorley Enterprises, Inc. v. Dickey’s Barbecue Restaurants, Inc., 807 F.3d 553, 565 & n.14 (4th Cir.
2015) (citations omitted); Dialysis Access Ctr., LLC v. RMS Lifeline, Inc., 638 F.3d 367, 383 (1st Cir. 2011) (“The
parties disagree over whether the Arbitration Clause in fact establishes a condition precedent to arbitration requiring
that the parties engage in good faith negotiations. Nevertheless, we do not have to resolve this disagreement
because, assuming arguendo that the Arbitration Clause establishes such a pre-condition to arbitration, Appellants
have not rebutted the presumption that the arbitrator should decide whether the parties complied with such a
procedural pre-requisite to arbitration.”) (citation omitted). This issue has not been raised or addressed by the



                                                                                                                       13
dispute resolution process. Because the condition of completion of mediation within 60 days of

the mediator’s appointment has not been satisfied, Maskcara has no enforceable right to arbitrate

the parties’ dispute unless that failure is excused. Because Maskcara has articulated no theory to

excuse satisfaction of the precondition, 54 its request to compel arbitration and stay these

proceedings is DENIED.

                                                       ORDER

           For the foregoing reasons, IT IS HEREBY ORDERED that the Motion to Dismiss or, in

the Alternative, to Stay and Compel Arbitration Under the Federal Arbitration Act, 55 is DENIED.

           Signed January 30, 2020.
                                                        BY THE COURT:



                                                        David Nuffer
                                                        United States District Judge




parties, and in any event the FAA requires the court to decide waiver issues. Pre-Paid Legal Servs., 786 F.3d at
1296. There is a close relationship between Tyrrel’s condition precedent argument and her waiver argument. If the
completion of mediation within 60 days of the mediator’s appointment is a condition precedent to arbitration, then
the failure to satisfy this condition is conduct “inconsistent with the right to arbitrate.” Hill v. Ricoh Americas Corp.,
603 F.3d 766, 772 (10th Cir. 2010) (citation omitted). Given this close relationship, the condition precedent
argument is considered here.
54
  Maskcara maintains that “nothing in the Agreement prevented the parties from extending the deadline for
mediation,” Reply, supra note 1, at 5, but it has presented nothing showing that the parties agreed to extend the
deadline beyond October 22, 2019. Given Tyrrel’s consistent statements regarding her interest in a speedy
mediation, Wilde Declaration, supra note 1, Exhibits A, B, C, and her objections to Maskcara’s alleged
“stonewall[ing]” and delay, id., Exhibits P & Y, this is not a case in which the party objecting to the nonsatisfaction
of the condition lulled the other side into a false sense of security that the time limitation (which had been extended
by agreement to a specific date and not indefinitely) would not be enforced.
55
     Docket no. 8, filed November 20, 2019.



                                                                                                                        14
